DETAILED ACTION
This is a final Office action addressing applicant’s response 07 May 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-14 and 16-20 are pending and examined.
Claims 8 and 15 are cancelled.

Specification
Applicant’s amendment to the specification is noted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 


Claims 1-7, 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Beaven (U.S. Publication 2004/0141848).

Claim 1: Rivera discloses a system for converting a ceiling fan having blades into an air cleaning and air freshening device, the system comprising: 
a set of sheaths (Figs. 1 and 2: 40) for substantially covering the blades of the ceiling fan (as shown) with each said sheath in the set of sheaths substantially covering a blade of the blades of the ceiling fan (see Fig. 2), 
each said sheath being interchangeable with another said sheath of the set of sheaths (as would be the result), 
each said sheath being shaped generally as a tube with an elastic open end (44; paragraph [0006] notes the material is stretchable, which is by definition elastic) that stretches for mounting the sheath on the blade and that shrinks for conforming in shape to the blade after mounting (as would be a result of the material used), 

the stretchable material being scented for freshening the air (paragraph [0006]). 
Rivera does not specifically disclose the stretchable material of each sheath being capable of attracting and holding particulate matter, though it is clear that its purpose is to assist with dust collection (emphasis added).  Beaven teaches a similar blade covering system that incorporates a material that attracts dust and other particles (paragraph [0026]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate the material in Beaven with the system in Rivera in order to assist in collecting dust particulate from the air. 

Claims 2 and 11: the obvious modification of the prior art provides the system of Claim 1, wherein the stretchable material comprises electrostatic stretchable material (as rendered obvious by Beaven: paragraph [0026]) or fabric (paragraph [0028]).

Claims 3 and 9: the obvious modification of the prior art provides the system or device, wherein the set of sheaths is 

Claim 4: the obvious modification of the prior art provides the system of Claim 1, wherein each said sheath is shaped as the tube with the elastic open end and a closed opposite end (as shown in Rivera, the material is stretchable which meets the definition of elastic).

Claim 5: the obvious modification of the prior art provides the system of Claim 1, wherein the stretchable material comprises at least in part stretchable fabric (as provided in paragraph [0006]).

Claims 6 and 12: the obvious modification of the prior art provides the system or device, wherein the stretchable material being scented for freshening the air comprises the stretchable material capable of dispersing scent into the air (as provided in paragraph [0006]).  

Claim 7: Rivera discloses a device for covering a blade of a ceiling fan for air cleaning and air-freshening while the device is mounted on the blade, the device comprising: 

the sleeve being substantially as long as the blade of the ceiling fan (as shown in Fig. 2), 
the sleeve being of stretchable material for conforming the sleeve in shape to the blade of the ceiling fan (paragraph [0006] notes the material is stretchable, which by definition would conform to the blade shape), 
the stretchable material of the sleeve being capable of holding at least part of particulate matter that lands on the stretchable material from air around the ceiling fan (paragraph [0007] notes it is for collecting dust), and 
the stretchable material being scented for freshening the air (paragraph [0006]).
Rivera discloses the device, except wherein the stretchable material comprises electrostatic stretchable material to attract the particulate matter.  Beaven teaches a similar system that incorporates a material that attracts particles through electrostatic means (paragraph [0026]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have a material to attract dust particles in order to further assist in dust collection.  



Claim 13: Rivera discloses a set of devices for covering blades of a ceiling fan, the set of devices comprising: 
a device (44) for each of the blades of the ceiling fan; and 
each said device configured as a tube-shaped casing with an open end (44) for sliding the tube-shaped casing over at least part of a blade of the blades of the ceiling fan, 
the tube-shaped casing capable of holding particulate matter on a stretchable material (paragraph [0006] states the material is stretchable) from air around the ceiling fan (paragraph [0007] sates the device is used for collecting dust, which meets the claimed limitation), and 
the tube-shaped casing being scented for freshening the air (paragraph [0006]).  
Rivera does not specifically disclose the stretchable material of each sheath being capable of attracting and holding particulate matter, though it is clear that its purpose is to assist with dust collection (emphasis added).  Beaven teaches a 

Claim 14: the obvious modification of the prior art provides the set of devices of claim 13, wherein the tube-shaped casing of each said device comprises the stretchable material (Rivera: paragraph [0006]) for conforming the tube-shaped casing in shape to the at least the part of the blade of the ceiling enveloped by the tube-shaped casing (as would be the result).

Claim 16: Rivera discloses the set of devices of Claim 13, wherein each of said devices is interchangeable with another said device within the set of devices (as would be the result based on the nature of the device).  

Claim 17: Rivera discloses the set of devices of Claim 13, wherein the open end of the tube-shaped casing comprises an elastic open end (it is a stretchable material, which is by definition elastic) that stretches for sliding the tube-shaped casing over at least part of the at least one blade and that 

Claim 18: Rivera discloses the set of devices of Claim 13, wherein the tube-shaped casing scented (paragraph [0006]) for freshening the air comprises the stretchable material dispersing scent into the air (as would be the result).  

Claim 19: Rivera discloses the set of devices of Claim 13, wherein each of said devices is selectively removable from its blade of the ceiling fan (as would be the result based on the material).  

Claim 20: Rivera discloses the set of devices of Claim 13, wherein the tube-shaped casing comprises a closed end opposite to the open end (as shown generally).

Response to Arguments
The following addresses applicant’s remarks/arguments dated 07 May 2021:



Claim objections/rejections under 35 USC 112:
	Applicant’s amendments overcome the objections and rejections under this heading and they are withdrawn.

Claim rejections – 35 USC 102 and 103:
	Applicant’s amendments to the claims overcome the rejections under 35 USC 102 and they are withdrawn (per response: pages 6 and 7).
	Applicant’s arguments with respect to the rejection under 35 USC 103 are not persuasive.  Applicant argues features of the prior art which were not incorporated into the respective rejection under 35 USC 103 (response: page 7).  The examiner notes differences in the Rivera and Beaven references; however, the examiner maintains the position that those features incorporated from Beaven into Rivera are an obvious modification.  As explained in the rejection above, Rivera teaches all of the claimed features but for the attracting of particulate of matter from the air.  Rivera does teach that the material is used in dust collection (paragraph [0007]).  The examiner modified Rivera with the Beaven reference as Beaven teaches the material that attracts dust.  The arguments do not address what features are lacking in either reference, nor do the arguments provide why the modification of the prior art 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649